Judgment, Supreme Court, New York County (Michael Corriero, J.), rendered June 30, 1993, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing him to concurrent terms of 6 to 12 and 4 to 8 years, respectively, unanimously affirmed.
The statements provided by one of defendant’s accomplices to the robbery, who clearly possessed personal knowledge of what had occurred, and which, when made, were against the accomplice’s penal interest (see, People v McCann, 85 NY2d 951), and independently corroborated by information provided by the complainant (see, People v DiFalco, 80 NY2d 693, 698-699), gave the police probable cause to arrest defendant. The brief, accidental showup in the hallway of the precinct, wherein defendant, along with four or five other persons, was escorted to the lineup area by at least three plainclothes detectives, was not the product of police misconduct or so suggestive as to taint the ensuing lineup (see, People v Clark, 85 NY2d 886, 889; People v Gonzalez, 61 AD2d 666, 671, affd 46 NY2d 1011). We have reviewed defendant’s remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Milonas, Ellerin, Williams and Mazzarelli, JJ.